UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6461



UNTIED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DARREN L. KEYS,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:98-cr-00144-CCB-1; 1:07-cv-02049-CCB)


Submitted:   July 22, 2008                     Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren L. Keys, Appellant Pro Se.             Harvey Ellis Eisenberg,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darren L. Keys seeks to appeal the district court’s

marginal order denying relief on his “motion”* filed in his 28

U.S.C. § 2255 (2000) action.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not   issue    absent     “a   substantial       showing    of    the    denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El     v.   Cockrell,       537    U.S.    322,     336-38       (2003);   Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).           We have independently reviewed the record

and   conclude     that    Keys    has    not    made    the     requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             DISMISSED



      *
      The motion was titled “Emergency Motion for Correction of
Court’s Records to Clarify Case Number Given to First and Only
§ 2255 Under Fed. R. Civ. P. Rule 60(a) and Fed. R. Cr. P. 36 and
Privacy Act Under 5 USC § 552a and 60(b).” (R. 78).

                                         - 2 -